Title: To Benjamin Franklin from Isaac Norris, 26 May 1758
From: Norris, Isaac
To: Franklin, Benjamin


Dear Friend Franklin
Philada. May 26. 1758
Comming into town I hear by Accident that a Vessel is to sail for Liverpoole either this Evning or to Morrow, as this is the first Notice I have had of it I can only acknowledge the Receipt of your Letters by Budden and the rest of the Books the Day after by Captain—I forget his Name. Baskerville’s Virgil is certainly a curious performance of the Press for which I return my thanks to the Donor. I think I once saw a Sheet as a Specimen of the Work about a Year ago and if it had not been put out of my Mind by other Affairs I would have been a Subscriber. Please to let me know whether Baskerville [has] any other Classical Authors in the same Letter and which of them that I may have an Opportunity of contributing my Mite to encourage such a curious and Ingenious Man as Baskerville who has done an Honor to the English Press. I dare no begin on our Affairs at this Time but as I hear there will be another Vessel in a few Days I propose to write by her but could not let this Vessel sail without a Line of thanks from your Assured Affectionate Friend
I N
 Endorsed: Recd ackd. by BF. 7br. 16 1758
